THEATTORNEY                                 GENERAL
                                      OF        TEXAS

                                      AUSTIN       1,.TEXAS
PRICE  DANIEL
ATTORNEYGENERAL
                                         April     80,    1949


       Hon. Gee. W, Cor         M, D:               Opihlon       No;   VA811             ~,
       state   Health   orrloar
       Department     of Realth                     Be:       Authority    o? a etep-
       Austin,   Texas                                        father    to file     tiend-
                                                              ed birth    oertlfloate.
       Dear     Sir:
                       ,/-.
                       You     eubmlt     th9     following       queatlone:

                      *A ohlld was              born In nedlbok         on
                January’ 88, 1941.               Two years later         the
                natasal parent8 were dlvoroed                     and’ the
                other eubsrqu6ntly  rbnmrrla4.

                       nUnder bhe prooislone       of tWla8t
                three   para raphm of Subseotlon        86, Rule
                474, Artlo 0 e 4477,,Q.C.S.,       doea the
       UI       deoond hu8bahd of the mother have the
                right   to file   an,amended    birth  reoord
                ahowing   hl8kmlf   ‘to be the father      of the
                ohild,   and furthsi    showing    the 8urn8ma
                of the meoond hueband        a8 the 8urname
                of the child?     ”

                        “Further,    do, these           lrtatutor     pro-
                olalone     oontsmplatr     the          flllng    o r an
                am8nded birth      reoord     in         only thaw       aa898
                where 4 ohlld       18 born to            an unmarried
                mother who 8ubrequent           to         the birth  m&r-
                rir8 the natural        father           of the ohlld?”

                       The     la8t     thr8e     paragraphm       of   the    rrtatute        re-
        ierr.      to in      y0U.r itlqtliry      read 48 fO11OW8:

                       ((npon the marrlage           of n,mother  of
                a ohlld      or ohlldrrn,         her hubband may
                rlle   wiih    the Ieoal      ilegi8trar    ths oertl-
                fioate    of marriage         to whlo~h may be at-
                irosd     a birth     ?rr~lfloate        for eaoh ah114
                            the father (8 nam8 qnd othsr           data
                rehrr %        to him 48 WA6 fet;h&r O? the
                ohlld    or ohildrer.
Hon. Gee. W. Cox - Page 2       (Q-811)



            “And prorlded that lr the husband
     ia deoeased, diyoroed,   or permanently or
     temporarily oatside the limits or ths
     United States, or when the husband’s
     whereabouts are not kaown, the mother
     shall have all the rights granted the
     husband in filing    aal              lr
                              eesr tifiea to
     oertlfloates.
            “When the Looal Registrar       is sat-
     isfied    that the msrrlags has oceurre4       and
     that the-statemnts      made on the birth em-
     tfflcate    are true and correct,     he shall
     pl?ar his file date and slgaature on the
     oertlfloate    and forward it to the State
     Bureau of Vital Statlstlar.~~       The State Reg-
     istrar shall attach th6 certifioate          aa a
     correatlon    to the oertlfiaats     of the datur-
     al birth of the ohlld; and prorfded          rur-
     ther, that neither the State Registrar           nor
     a Local Registrar     shall,   sxaept where or-
     dercr4 by a o8urt of oompetemt ~urls4lotlon,
     mati a certificate     of, or furnish any ln-
     formtion     to any person as to the birth
     oertlrlcate    or au illegitimate     child,   but
     shall issue a certlfisd       copy of’~the birth
     oertiflaate    riled lrter the marriage of
     the mothrr of’the     chl14.W
           The quote4 paragraphs pertain to the right
0r  a husband who marries the Bother or an llle~lrts
ohlld or ohlldren to rile a certlflrate   or hi8 mm-
rlage to the laothor and attach a delayed birth carti-
rlaate of eaah ah114 rhawlng the aatural rathor’r
name and other data rsterrlag   to the natural father
as the father of the ohlld or ohildren.    The ragi+
trar mat be satisfied    that the mrrlage  has ooourrrd
aad that-the  statsmanta ma40 on the birth oertlfioatr
are true, and may not change a birth OertlflOate     of a
child born in wedlock and filed by it8 natural lathor.
           We .are of the opinion that a birth oertifl-
oate of a oh114 born in l~fulwe4look       to natural plr-
enta, duly rllra in the offlor    of thm state R+8tru,
may not be amen404 by a rtep-father    to show, oontrary
to a birth aertifloatr   filed by the natural father,            ,
that ho in ?a&, i8 tha fathrr of tlu ohlld.        The
rtapfa&r     may adopt the oh114 an4 am0114it8 birth @or-
tliloate  to show 4 new aurname the 8uo a8 the abpt-         -
lng paramts.    Artlolr 5929 V.C.S. proride    tqx tbr
 Hon. Geo. W.    cox -   Page 3   (V-811)


 changing of the name of a minor. Under the case of
 Pintor v, Martinez, 202 S.W.2d 333 (Tcx. Clv. App.
 1947, error ref. n.r.c.1 the changing of the name
 probably could be coupled with the adoption prooccd-
 ings. See also opinion o-5950, a copy of which is
 enclosed.
           It would appear as if the last three para-
 graphs of Subsection 26, Rule 47a of Art. 4477 were
 inserted as an afterthoughtprior to the adoption of
 this amended section. The only meaning they can pos-
 sibly have, in addition to what is set out above, is
 that upon marriage of the mother of a child (obvious-
 ly illegitimateat the time) the husband (and in cer-
 tain spcoificd cases, the mother) may file, with the
 certlfleateof merrlagc, a certificateshowing the
 husband to be the father of the child. This ccrtlff-
 cats is attached to the certificateof the natural
 birth of the child as a corrcotlon of that original
 certificate.                               I


              Where a child was born in wsdlochand
         its birth certificatewas filed by its na-
         tural-parentswho were divorced after its
         birth, the second husband of the mother may
         not file an amended birth certificateshow-
         ing himself to be the father of the child9
         He may adopt such child and change its name
         to that of the adopting parents as provided
         in Rule 47a, subscotion26, Art. 4477, V.C.S.
              The above statute contemplatesthe fil-
         ing of an amended birth CcrtiflCatc in those
         oases in which a child is born to an unmar-
         ried mother who subsequentlymarries the
         natural father of the child.
                                     Very truly yours,
 APPROVED:                        ATTORNEYGBXRRALOFTEXA8
         z.u
o=
 FIRST ASSISTANT                  By p.y*;~,,       I,.;:
                                      w* T. Willi4;ns‘
                                                     t..
                                                       T.‘l'~
                                                           ,Y~,
 ATTORNEY GENERAL
                                      Assistant
 WTWsfrbrwb
 Encl.